Citation Nr: 0017690	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disk disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches due to cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1986 and from January 1988 to October 1994.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied a evaluation in excess of 10 percent 
for chronic neck pain, to include headaches.  By a rating 
decision of July 1999, the service-connected disability was 
recharacterized as degenerative disk disease of the cervical 
spine, evaluated as 10 percent disabling, and headaches, 
evaluated as 10 percent disabling. The 10 percent evaluation 
assigned for each disability, as recharacterized, is less 
than the maximum available under the applicable diagnostic 
criteria, and the veteran's claim, now a claim for an 
increased evaluation for each disability as recharacterized, 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran initially requested a hearing before a member of 
the Board sitting in Louisville, but he later requested that 
he be afforded an RO hearing in lieu of the Travel Board 
hearing.  The RO scheduled the veteran for an RO hearing in 
October 1999, but the veteran, through his representative, 
canceled the hearing by a statement submitted in September 
1999.  

The appeal included a claim of entitlement to service 
connection for a lumbar back disorder, but this claim was 
granted by the RO in a September 1999 rating decision.  Thus, 
that claim is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected degenerative disk disease 
of the cervical spine is manifested by chronic myofascial 
pain at the cervical spine, exacerbated by carrying a mail 
satchel, and by mild disc bulging at C5-C6, and by radiation 
of pain into the right shoulder and upper extremity, but 
there is no muscle atrophy, muscle spasm, loss of upper 
extremity reflexes, or other severe symptoms.

3.  The medical evidence establishes that the veteran's 
service-connected headache disability is manifested by 
headaches which do not improve significantly unless he rests 
at least once weekly.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
for degenerative disk disease of the cervical spine, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5290, 5293 
(1999).

2.  The criteria for an evaluation of 10 percent for 
headaches, to include as secondary to service-connected 
degenerative joint disease of the cervical spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected neck and 
headache disabilities are more severely disabling than the 
current evaluations reflect.  As an initial matter, the Board 
finds that his claims are plausible, and thus, well grounded, 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Because the record 
contains two VA examination reports and significant private 
records submitted by the veteran, the Board further concludes 
that the duty to assist the veteran has been met.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Claim for Increased Evaluation for Cervical Spine Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection was established for the veteran's cervical 
spine disability, then characterized as a chronic neck 
disorder, in January 1995.  By a July 1999 rating decision, a 
10 percent evaluation was assigned under Diagnostic Code (DC) 
5293 (1999) for cervical spine disability.  Diagnostic Code 
5293 provides a 10 percent evaluation for mild intervertebral 
disc syndrome.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.

The record contains numerous private reports from the 
Lexington Physical Therapy Center from October 1996 to 
September 1997.  In October 1996, the veteran was employed 
full-time as a mail carrier.  He told Ballard D. Wright, 
M.D., that his work aggravated the pain, especially when he 
had a heavy mail sack on his shoulder.  The veteran described 
the pain as constant, and it was relieved when he supported 
the head.  He was using over-the-counter medications for his 
symptoms.  The examiner reported that there was tenderness 
over the upper cervical spine.  He also indicated there was 
1-2+ cervical paraspinous muscle spasm.  A treatment record 
of October 1996 reflects that the veteran had left neck pain 
and head pain.  The note shows that lifting caused the pain 
to increase and heat and relaxation caused it to decrease.  

In November 1996, the veteran complained of constant pain in 
his head and neck.  Dr. Ballard indicated that the veteran 
had full range of motion of the cervical spine, however, pain 
was exacerbated by rotation and flexion to the right.  Pain 
was elicited by deep palpation over the cervical spinous 
processes with lateralization of pain to the left.  Dr. 
Ballard said that he strongly suspected cervical facet 
syndrome.  He attached an addendum that showed the veteran 
had been taken to the operating room where cervical fact 
arthrography was done on C1-C2, C2-C3, and C3-C4 on the left.  
The arthrography demonstrated joint capsular tears at those 
levels.  Dr. Ballard stated:  "A facet block was done which 
appeared to relieve most, if not all of [the veteran's] 
pain."  The veteran was again examined in November 1996.  He 
had discomfort on palpation of the mid-cervical spine on the 
left.  However, he had full range of motion, and deep tendon 
reflexes of the upper extremities were entirely normal.  He 
had no motor deficits, but palpation produced some pain in 
the back of the head.  

A treatment note of February 1997 shows that the veteran had 
some relief of pain because of the arthrography in November 
1996.  The veteran also had a cervical epidural injection 
with fluoroscopy performed in March 1997.  Dr. Ballard 
diagnosed cervical spondylosis and facet syndrome.  In May 
1997, Dr. Ballard wrote a letter indicating that the veteran 
should not work at a job that required heavy lifting or 
bending.

The veteran complained of pain in his left neck and shoulder 
at a VA examination in October 1997.  The veteran had muscle 
tension in his left paraspinal and left trapezius.  He used 
muscle relaxants in an attempt to alleviate his pain, but 
without success.  On physical examination, he was able to 
walk nimbly down the hallway.  He could also toe and heel 
walk, and he tandem walked without difficulty.  He performed 
a deep knee bend and he could stand on one foot.  His gait 
and stance were "entirely normal," and the examiner noted 
that the veteran did not appear to be in any distress.  The 
veteran's movements were adroit, and he did not seem to 
suffer from any pain or limitation of his gait, stance, or 
postural movements.  He indicated that his pain came from 
muscle cramping, and that carrying heavy loads exacerbated 
his pain.  He said that the level of pain varied throughout 
the day.  The examiner indicated that there were no objective 
signs or indications of pain during the examination, such as 
wincing, grimacing, or guarded movements.  The examiner 
diagnosed musculoskeletal pain in the left shoulder and left 
arm, and he reported that although there was no pain at the 
time of examination, it may have occurred at other times.

Private medical records dated in January 1999 reflect onset 
of increased radiation of pain in the right shoulder and arm.

An X-ray report in March 1999 of the veteran's cervical spine 
showed that he had mild loss of the normal cervical lordosis 
with straightening of the cervical spine.  His disc spaces 
were well preserved, and the cervical vertebrae were of 
normal height.  The examiner indicated that there was no 
definite evidence of significant degenerative change.  
However, a CT scan of the cervical spine in March 1999 showed 
that there were, in fact, some abnormalities.  The CT scan 
demonstrated that the veteran had mild disc bulging at C5-C6, 
which slightly displaced the thecal sac without producing a 
significant canal or neural foraminal stenosis.  The veteran 
had osteophyte formation along the posterior endplates of the 
vertebral bodies at multiple levels, but they did not produce 
significant canal or neural foraminal stenoses.

The veteran reported during a VA examination in April 1999 
that he sustained an injury while working as an air traffic 
controller in Puerto Rico during a hurricane in September 
1989.  He said that he had injured his neck and left shoulder 
while rescuing a fellow worker who had fallen from the 
control tower down a narrow tube.  He indicated that the pain 
was at that time was a four on a scale of 10.  He also told 
the examiner that his neck pain was alleviated with 
medication, rest, and a TENS unit.  Physical examination of 
the neck revealed that he could flex to 60 degrees, extend to 
20 degrees, and rotate bilaterally to 80 degrees.  Pain at 
end stages was noted with each of those movements.  The 
examiner indicated that trigger points were noted at the 
right greater than the left cervical paraspinal muscles, and 
Spurling's was negative bilaterally.  The veteran did not 
otherwise have spasms or muscular atrophy.  His motor 
strength in his upper extremities was five out of five.  
Pinprick and light touch sensation was intact throughout 
bilaterally and deep tendon reflexes were 1+ and symmetric.  
The examiner diagnosed degenerative disk disease of the 
cervical spine.

After weighing the applicable medical evidence, the Board 
notes that the evidence regarding the severity of the 
veteran's cervical spine symptoms is somewhat conflicting.  
On one hand, Dr. Ballard indicated that the veteran had full 
range of motion of the cervical spine in November 1996.  The 
VA examiner in October 1997 indicated that the veteran could 
walk normally, and he used such adjectives as "nimble," 
"normal," and "adroit" in describing the veteran's 
movements.  Moreover, there were no objective signs of pain 
during the October 1997 VA examination.  

On the other hand, although the examiner in October 1997 
reported that there was no pain at the time of the 
examination, he acknowledged that pain could occur at other 
times.  He also diagnosed musculoskeletal pain in the left 
shoulder and arm.  The veteran was diagnosed as having 
degenerative disc disease during a VA examination in April 
1999, and he had weakened upper extremity strength and pain 
at the end stages of movement in his cervical spine.

Private physical therapy evaluation in September 1997 
disclosed that the  veteran's cervical range of motion was 40 
degrees of forward flexion, compared to normal rang of 65 
degrees.  The veteran had 50 degrees of extension, compared 
to normal range of 85, and side bending to the right of 32 
degrees and of 36 to the left, out of a normal range of 50 
degrees, with right and left rotation at 58 and 62 degrees, 
compared to a normal range of approximately 75 degrees.  In 
April 1999, the veteran's forward flexion was to 60 degrees, 
extension was to 20 degrees, and rotation to 80 degrees.  

As such, the Board notes that the veteran has weakened 
movement in his cervical spine, and he has complained of 
excess fatigability.  The veteran has pain on movement, with 
objective evidence of loss of motion due to that pain at 
times, but with full range of motion at other times.  The 
Board has considered the medical evidence, and it concludes 
that the evidence is in relative equipoise with regard to 
whether the veteran's symptomatology most closely 
approximates a 10 percent evaluation, for mild 
symptomatology, or whether the veteran  should be afforded an 
increased rating to 20 percent under DC 5293.  

The Board views Dr. Ballard's May 1997 letter, which states 
that the veteran, who is employed as a mail carrier, should 
not be employed in a position which required carrying a 
satchel, as important evidence that the veteran's evaluation 
should be increased.  In august 1997, the veteran was 
referred for a fitness for duty evaluation.  The evidence of 
record reflects that the veteran was thereafter removed from 
his position as a letter carrier, and was transferred to an 
available alternate position as a distribution clerk.

The Board notes that several types of therapies have been 
attempted or are used by the veteran for his cervical pain 
and disability.  The Board notes that the veteran reported 
some relief with narcotic pain relieves, heat, and use of a 
TENS unit, trigger point injections, and cervical facet 
denervation procedures, among other treatment.  The evidence 
of record also establishes that the cervical neck pain may at 
time increase to such severity that it triggers severe 
headache.  The evidence of record established that the 
veteran has periods which are relatively pain-free, which is 
consistent with a 10 percent evaluation under Diagnostic Code 
5293.  However, the evidence that the veteran uses a TENS 
unit, narcotic analgesics, heat therapy, and has undergone 
surgical therapies such as nerve block and denervation, is 
more consistent with a 20 percent evaluation, particularly 
during those episodes when cervical pain increases to such 
severity as to trigger severe headache pain.  As the evidence 
is in relative equipoise, the Board will apply the benefit-
of-the-doubt rule and award the higher of the two, a 20 
percent evaluation.
An evaluation in excess of 20 percent for cervical 
disability, however, is not warranted under DC 5293.  The 
clinical evidence demonstrates that there is relief from 
heating pads and the veteran's TENS unit.  There has been no 
showing of neuropathy, demonstrable muscle spasm, and 
strength and sensation to light touch were normal.  The 
clinical record does not disclose absence of any upper 
extremity reflex.  The CT scan of March 1999 shows that there 
is some abnormality of the veteran's cervical spine, but the 
evidence of mild disc bulging and osteophyte formation is not 
productive of severe symptomatology.  In fact, Dr. Ballard 
indicated that a facet block appeared to relieve most, if not 
all, of the pain.  Nevertheless, the veteran, in a November 
1998 statement, contended that his cervical pain was at times 
so severe that it triggered severe headaches.  

The Board has also considered whether an increased evaluation 
is available under any other potentially applicable 
diagnostic code.  Under that Diagnostic Code, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the cervical spine; a 30 percent evaluation is warranted for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290.  

However, since the medical evidence establishes that the 
veteran's cervical disability is manifested, at least at 
times, by full range of motion with pain on palpation or pain 
at the extremes of motion, or, at worst, is manifested by no 
more than moderate limitation of motion, an evaluation in 
excess of 20 percent is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The Board is unable to identify any other applicable 
diagnostic code which might warrant an evaluation in excess 
of 20 percent.  The evidence to warrant an evaluation in 
excess of 20 percent is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


Claim for Increased Evaluation for Headaches

Service connection for a chronic neck disorder, to include 
degenerative disk disease and headaches, was established in 
January 1995.  By a rating decision issued in July 1999, a 
separate 10 percent evaluation for headaches was assigned 
under Diagnostic Code (DC) 8100 (1999).  Under DC 8100, a 10 
percent evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation, the 
maximum schedular rating, is warranted for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

The veteran described his headaches as nonthrobbing in 
character and originating from his neck with a band-like 
distribution at a VA examination in January 1995.  He 
reported that his headaches were occasionally associated with 
nausea, but the examiner noted that the veteran did not have 
emesis.  A CT scan of the veteran's brain revealed no masses, 
lesions, or midline shift.  The examiner indicated that the 
veteran had headaches which appeared to be mixed headaches 
(primary tension headache with vascular component).

A treatment record of October 1996 reflects that the 
veteran's headaches had worsened over the prior few years.  
The migraines were treated with medication and physical 
therapy.  The examiner diagnosed intractable headache 
syndrome, probably cervicogenic.  

Dr. Ballard noted that the veteran had a diagnosis of 
headaches on a treatment record of November 1996.  However, 
Dr. Ballard reported that the migraine headaches had 
"essentially been eliminated" by treatment.  He did not 
make a diagnosis of headaches, but assigned a diagnosis of 
cephalgia.

An X-ray report of February 1997 suggested occipital 
denervation.  In September 1997, the veteran reported to Dr. 
Ballard that there were headaches in the left suboccipital 
region and in the right suboccipital region.  There were no 
other findings as of February 1997 or September 1997.

At a VA examination in October 1997, the veteran said that as 
tension increased in his neck and shoulders, he developed 
headaches, and he had indicated that there were several 
headaches per week.  The veteran had an unremarkable cranial 
nerve examination.  His motor examination revealed good bulk, 
tone, and strength.  The examiner diagnosed mixed vascular 
and tension headaches.  The examiner stated, however, that 
headaches were not a major part of the veteran's complaints.  
The veteran did not "suggest that his headache, per se, 
interferes with his activities of daily living."  

Private medical records dated from February 1998 to March 
1998 disclose that the veteran's cephalgia and cervicalgia 
were markedly improved, and that the narcotic algesic 
oxycontin was prescribed.
  
A March 1999 private medical statement from Dr. Wright 
indicates that the veteran's prostrating headaches had 
decreased from 2-3 per week to 1-2 per week.  

An April 1999 VA examination report shows that the veteran 
complained of neck pain associated with headaches occurring 
multiple times per week.  The veteran reported that the 
headaches were sometimes associated with nausea and 
photophobia, and about once a week the severity of the 
headache would require that he sleep for about 12 hours to 
obtain significant improvement.  The veteran also indicated 
that he was required to take other medications in addition to 
oxycontin.

By a statement submitted in November 1999, the veteran 
contended that at least once a week, he would have severe 
headache with throbbing from the left base of the neck to the 
left side of the head, of such severity that bright lights or 
noise made him nauseous.  Pressure in his head would be so 
severe that movement of the eyes or mouth would trigger pain.  
The veteran stated he would take pain medication and a 
sleeping pill and try to "sleep off" the headache.  

The RO notified the veteran that he had not provided clinical 
records supporting the severity of headaches described in the 
November 1999 statement, and offered the veteran the 
opportunity to identify additional clinical evidence.  The 
veteran did not respond to this letter or thereafter submit 
any additional evidence.

The veteran has been awarded a separate evaluation for his 
headaches, and he has reported symptoms of a headache on 
multiple occasions each week associated with his neck pain.  
However, the Board notes that in November 1996, Dr. Ballard 
indicated that the headaches had "almost" been eliminated. 

The Board notes the veteran's statements, including in the 
substantive appeal submitted in May 1999, that at least once 
a week, he had neck pain and headache which he could only 
improve significantly by sleeping for about 12 hours, and the 
March 1999 private medical statement which indicates that the 
veteran continued to have one or two prostrating headaches 
weekly.  The veteran argues that, because these episodes are 
prostrating, an evaluation in excess of 10 percent for 
headaches is warranted.  

Although the VA examiner diagnosed tension and migraine 
headaches in October 1997, he further reported that headaches 
were not a part of the veteran's complaints.  The examiner in 
October 1997 specifically noted that the veteran reported his 
headaches did not interfere with his daily life.  The Board 
notes that the private physician's March 1999 statement that 
the veteran had prostrating headaches weekly is not supported 
by other evidence of record.  In particular, the reports of 
private physical therapy in September 1997, VA examination in 
October 1997, private medical treatment records dated in 
February 1998, November 1998, December 1998, February 1999, 
VA outpatient treatment records in July 1998, January 1999, 
April 1999, and private records dated in July 1999, are 
devoid of any notation that the veteran complained of 
headache.  The only treatment record that specifically 
references headaches as well as other types of pain in a 
December 1998 VA outpatient treatment record.  That record, 
simply states, as to the review of systems (ROS), 
"headaches, otherwise neg[ative]."  

The medical evidence, which reflects that the veteran sought 
treatment for back and neck pain on a regular basis, does not 
reflect that the veteran regularly sought treatment for or 
complained of prostrating headaches after he sought an 
increased evaluation for headaches in June 1997.  Further, 
the records do not reflect that the veteran used any 
medication specifically for control of severe headaches, nor 
do the treatment noes reference that any medication was 
prescribed for headaches.  

Thus, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
headaches.

The veteran reports that his headaches are associated with 
his neck pain, and the symptoms of headaches include nausea 
and photophobia.  The October 1997 examination report 
reflects that the veteran did not report that headaches 
interfered with his activities of daily living.  Although 
there are subjective complaints of headaches, the objective 
evidence shows that headaches and symptoms were almost 
eliminated, at least at one point in time, by physical 
therapy and other treatments of record.  The 1998 clinical 
records which focus on the veteran's headache disability 
discloses diagnoses of cephalgia and cervicalgia, but do not 
include a diagnosis of migraine headaches.  There is no 
diagnosis of migraine headache in any 1999 clinical record.  

To the extent that the veteran's severe pain with headaches 
is a manifestation of degenerative disk disease of the 
cervical spine, that symptomatology has been considered in 
assigning a 20 percent evaluation for cervical spine 
disability.  The medical evidence of record reflects that the 
veteran takes narcotic analgesics, but does not reflect that 
treatment of his headaches requires any medication or therapy 
not used for cervical spine pain.  

The veteran's statements that he has headaches at least once 
a week which are so severe that he has to take narcotic 
analgesics and "sleep off" the headache is credible.  
However, it is not clear that the veteran's headaches, at 
least during the period from 1997 through 1999 for which 
there is medical evidence of record, are "prostrating" as 
contemplated under the criteria for evaluating migraine 
headaches.  The veteran described headaches which meet the 
definition of "prostrating" for purposes of Diagnostic Code 
8100 in his November 1999 statement.  However, the veteran 
has not submitted or identified clinical records which would 
support that statement.  

The Board concludes that the medical evidence does not 
support a finding that the veteran has had prostrating 
headaches of such severity and frequency for the duration of 
months required under the evaluative criteria as to warrant 
an evaluation in excess of 10 percent for disability due to 
headaches.  The Board finds that the evidence is not in 
equipoise as to this finding, so as to warrant a more 
favorable result based on the provisions of reasonable doubt 
in 38 U.S.C.A. § 5107(b).  As the preponderance of the 
evidence is against a finding that the veteran meets or 
approximates the criteria for an evaluation in excess of 10 
percent for headaches, the claim must be denied.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 20 
percent, and no more, for degenerative disk disease of the 
cervical spine is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected headaches is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

